DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/21/21, 7/23/21 and 10/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 3/15/21. These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because implied phrase “disclosure” is used.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because legal phraseology “comprises” is used.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Method and Apparatus for Filtering with Directional Prediction.

Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.


3.	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
4.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: video decoder configured to perform in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites, inter alia, "a computer program product".  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, is silent regarding the meaning of term “computer program product.” Therefore, the Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the computer program product of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 8-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
3.	Claims 8-11 discloses a wide-angle direction intra-prediction, other than diagonal, belongs to group B. Group B according to claim 1 only contains diagonal with multiples of 45 degrees because any other modes are classified into group C.  It is unclear if wide-angle directional intra-prediction belongs to group B or group C.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0137401 A1).

Regarding claim 1, Kim discloses a method for intra-prediction of a current block (see 200 in fig. 2; e.g. see ¶ [0071]) in video encoding or decoding (see figs. 2-3), the method comprising: performing intra-prediction processing of the current block according to a directional intra- prediction mode (see 200 in fig. 2; e.g. see ¶ [0071]), comprising applying reference sample filtering or subpixel interpolation filtering to reference samples in one or more reference blocks (see “Filtering” in fig. 24b), wherein the directional intra-prediction mode is classified into one of the following groups: A. vertical or horizontal modes, B. directional modes including diagonal modes that represent angles which are multiples of 45 degrees, or C. remaining directional modes (see fig. 17: e.g. see ¶ [0071]); applying a reference sample filter to the reference samples, if the directional intra- prediction mode is classified as belonging to group B (e.g. see “Category 1” filter A in fig. 24b; e.g. see “low pass filter” in ¶ [0410]); and applying an intra reference sample interpolation filter to the reference samples, if the directional intra-prediction mode is classified as belonging to group C (e.g. see “Category 2” filter B in fig. 24b; e.g. see “interpolation in a ½ pixel unit is required in a prediction mode having a 22.5 degree angle or 67.5 degree angle” in ¶ [0394]).

Regarding claims 2 and 14, Kim further discloses wherein if the directional intra prediction mode is classified as belonging to group A, no filter is applied to the reference samples to generate an intra-predictor (e.g. see “Category 0” filtering Off in fig. 24b; e.g. see “low pass filter” in ¶ [0393]).

Regarding claims 3 and 16, Kim further discloses comprising: if the directional intra-prediction mode is classified as belonging to group B, copying filtered values into an intra-predictor according to the directional intra-prediction mode (see 235 and 240 in fig. 2); and if the directional intra-prediction mode is classified as belonging to group C, generating a predicted sample that falls into a fractional or integer position between the reference samples according to the directional intra-prediction mode (e.g. see “1/2” pixel unit in ¶ [0394]).

Regarding claim 4, Kim further discloses wherein the reference sample filter or the intra- prediction processing is a 3-tap filter (e.g. see ¶ [0073]).

Regarding claims 5 and 15, Kim further discloses wherein the reference sample filter of the intra- prediction processing is a 3-tap filter of [1, 2, 1] (e.g. see ¶ [0410]).

Regarding claim 12, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 17, the claim(s) recite an apparatus comprising: one or more processors (e.g. see ¶ [0320]); and a non-transitory computer-readable storage medium (e.g. see ¶ [0320]) storing a plurality of executable instructions that, when executed by the one or more processors, causes the one or more processors to perform analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recite analogous limitations to a portion of claim 17, and is/are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite analogous limitations to a portion of claim 17, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sato (US 2012/0093426 A1).

Regarding claim 6, although Kim discloses comprising selecting an interpolation filter of the intra-prediction processing for a given subpixel offset from a set of filters (see Filter A or B in fig. 24b), it is noted that Kim does not disclose wherein the interpolating filter is one of which is same as a filter for an inter-prediction process.
However, Sato discloses an interpolating method wherein the interpolating filter is one of which is same as a filter for an inter-prediction process (e.g. see ¶ [0023], [0253]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Sato teachings of filter selection into Kim group interpolation filtering for the benefit of improving efficiency in signaling filters.

	
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Applicant Admitted Prior Art (US 2020/0203928, hereinafter AAPA).

Regarding claim 7, although Kim discloses wherein the interpolation filter has length of 4 taps (e.g. see ¶ 0074]), it is noted that Kim does not disclose wherein the interpolation filter also has a precision of its coefficient of 6 bits.
However, AAPA discloses that it is well-known in the art to set interpolating of 4 taps with a precision of its coefficient of 6 bits (see ¶ [0123]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate AAPA teachings of filter selection into Kim 4-tap interpolation filtering for the benefit of improving efficiency in signaling filters.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van der Auwera et al. (US 2020/0021817 A1, hereinafter Van).

Regarding claims 8 and 10-11, although Kim discloses a wide-angle integer-slope modes (e.g. see 17 and 19 in fig. 17), it is noted that Kim does not provide the particular the wherein wide-angle integer-slope modes is categorized in group B; wherein group B further comprises intra-prediction modes for which a value of an intra-prediction angle parameter is a non-zero multiple of 32; wherein group B comprises one or more intra- prediction modes: [-14, -12, -10, -6, 2, 34, 66, 72, 76, 78, 80].
However, Van disclose an intra-prediction mode to include wide angle integer slope modes (e.g. see [-14, -12, -10, -6] in fig. 6); wherein group B further comprises intra-prediction modes for which a value of an intra-prediction angle parameter is a non-zero multiple of 32 (see angles in fig. 6); wherein group B comprises one or more intra- prediction modes: [-14, -12, -10, -6, 2, 34, 66, 72, 76, 78, 80] (e.g. see [-14, -12, -10, -6] in fig. 6).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Van teachings of wide-angle integer-slope modes into Kim intra modes for the benefit of improving coding efficiency.

Regarding claim 9, the references further discloses wherein a wide-angle integer-slope mode is a directional intra-prediction mode other than horizontal, vertical and diagonal, where reference sample positions for each predicted sample of the current block is non-fractional (e.g. see 712 and 714 in fig. 6).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhao et al. (US 2018/0091825 A1), discloses interpolation filter for intra prediction.
2.	Lim et al. (US 2013/0182779 A1), discloses interpolation filter for intra prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485